September 17, 2012 The Dreyfus/Laurel Funds, Inc. - Dreyfus Bond Market Index Fund Supplement to Summary and Statutory Prospectus dated March 1, 2012 The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Nancy Rogers is the fund's primary portfolio manager, a position she has held since February 2010. Ms. Rogers is a Vice President and Senior Portfolio Manager of Index Strategies for BNY Mellon Cash Investment Strategies, a division of The Dreyfus Corporation. The following information supersedes and replaces the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management": Nancy Rogers is the fund's primary portfolio manager, a position she has held since February 2010. Ms. Rogers has been employed by Dreyfus since October 2007 and is a Vice President and Senior Portfolio Manager of Index Strategies for BNY Mellon Cash Investment Strategies, a division of Dreyfus, and is responsible for the portfolio management of domestic and international index portfolios for Dreyfus. Ms. Rogers has been with BNY Mellon for 22 years. Effective January 1, 2013: The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Nancy Rogers and Zandra Zelaya, CFA are the fund's primary portfolio managers, positions they have held since February 2010 and January 2013, respectively. Ms. Rogers is a Director, Senior Portfolio Manager and Team Leader at Mellon Capital Management Corporation (Mellon Capital), an affiliate of The Dreyfus Corporation. Ms. Zelaya is a Director and Senior Portfolio Manager of fixed income at Mellon Capital. Ms. Rogers and Ms. Zelaya are dual employees of Mellon Capital and The Dreyfus Corporation and manage the fund as employees of The Dreyfus Corporation. The following information supersedes and replaces the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management": Nancy Rogers and Zandra Zelaya, CFA are the fund's primary portfolio managers, positions they have held since February 2010 and January 2013, respectively. Ms. Rogers is a Director, Senior Portfolio Manager and Team Leader at Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus, which she joined in January 2013. She has been employed by Dreyfus since October 2007 and has been with BNY Mellon for 22 years. Ms. Zelaya is a Director and Senior Portfolio Manager of fixed income at Mellon Capital and is responsible for passive fixed income portfolios. Ms. Zelaya has been with Mellon Capital for 15 years and also has been employed by Dreyfus since January 2013. Ms. Rogers and Ms. Zelaya manage the fund as employees of Dreyfus. September 17, 2012 The Dreyfus/Laurel Funds, Inc. - Dreyfus Bond Market Index Fund THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus High Yield Fund Supplement to Statement of Additional Information dated January 1, 2012 as revised or amended February 1, 2012, March 1, 2012, May 1, 2012, June 18, 2012 and July 30, 2012 The following information supersedes and replaces the portfolio manager information contained in the section of DHYF's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists DHYF's portfolio managers who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio managers. Fund Additional Portfolio Managers DHYF Dean Graves, Stephen Sylvester The following information supersedes and replaces any contrary information contained in the section of the funds' Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage, unless otherwise indicated: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Chris Barris 2 $1.4B 5 $2.7B 0 $0 C. Wesley Boggs 10 $1.4B 11 $612.0M 61 $7B David R. Bowser 5 $1.8B 6 $1.2B 64 $5.4B James Boyd 6 $2.2B 2 $402.5M 26 $2.6B Stephanie K. Brandaleone 3 $1.1B 3 $183.7M 22 $1.1B Richard A. Brown 81 $37.7B 82 $60.0B 67 $60.4B Thomas Casey 6 $3.6B 0 $0 144 $1.9B Warren Chiang 10 $1.4B 11 $612.0M 61 $7B Joseph M. Corrado 3 $1.1B 3 $183.7M 22 $1.1B Catherine P. Crain 1 5 $5.3B 0 $0 96 $3.8B Kevin Cronk 2 2 $1.4B 0 $0 0 $0 David Daglio 6 $2.2B 2 $402.5M 26 $2.6B Thomas J. Durante 81 $37.7B 82 $60.0B 67 $60.4B Dale Dutile 6 $2.2B 2 $402.5M 26 $2.6B Sean P. Fitzgibbon 1 19 $5.2B 5 $229.9M 15 $1.3B Ronald Gala 10 $1.4B 11 $612.0M 61 $7B James Harries 1 $16.5M 4 $4.0B 2 $1.4B Steven W. Harvey 4 $1.8B 1 $321.8M 277 $2.3B Robert Hay 0 $0 5 $1.03B 5 $888.6M David Horsfall 1 $33M 2 $345.0M 1 $197M Jeff Jacobe 1 5 $5.3B 1 $15.0M 81 $3.9B Creighton Kang 6 $2.2B 2 $402.5M 26 $2.6B Alexander Kozhemiakin 5 $4.0B 4 $3.6B 24 $3.1B David Leduc 3 3 $1.7B 4 $2.6B 12 $4.4B Gentry Lee 1 5 $5.3B 16 $2.1B 151 $5.9B Jay Malikowski 17 $4.5B 5 $213.8M 17 $1.4B Paul Markham 1 $439.7M 5 $847.0M 7 $2.3B Jeffrey D. McGrew 1 19 $5.2B 5 $229.9M 15 $1.3B Javier Murcio 5 $4.0B 4 $3.6B 24 $3.1B Brendan Murphy 3 3 $1.7B 4 $2.6B 12 $4.4B Jocelin A. Reed 10 $1.4B 11 $612.0M 61 $7B Nancy Rogers 2 $2.3B 4 $488.2M 6 $4.3B Christopher B. Sarofim 1 5 $5.3B 0 $0 13 $2.2B Fayez S. Sarofim 1 5 $5.3B 16 $2.1B 430 $12.9B Charles E. Sheedy 1 5 $5.3B 14 $2.0B 65 $1.9B Christine L. Todd 1 $135.8M 1 $322.5M 80 $3.7B P. Hans Von Der Luft 5 $805.8M 3 $500.5M 29 $1.7B Todd Wakefield 5 $805.8M 3 $500.5M 29 $1.7B B. Randall Watts 3 5 $884.3M 3 $560.8M 29 $1.9B Karen Q. Wong 81 $37.7B 82 $60.0B 67 $60.4B Zandra Zelaya 4 14 $7.2B 31 $16.0B 29 $5.1B Robert C. Zeuthen 5 $884.3M 3 $560.8M 29 $1.9B 1 Since the portfolio manager is a primary portfolio manager for multiple funds, information is only provided as of October 31, 2011. 2 Mr. Cronk became a primary portfolio manager of the fund effective September 14, 2012. As a result, his information is as of July 31, 2012. 3 Since the portfolio manager is a primary portfolio manager for multiple funds, information is only provided as of December 31, 2011. 4 Ms. Zelaya will become a primary portfolio manager of the fund effective January 1, 2013. As a result, her information is as of July 31, 2012. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Chris Barris None N/A N/A C. Wesley Boggs Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 1 $77M Other Accounts 10 $1.6B David R. Bowser None N/A N/A James Boyd Other Accounts 3 $675.4M Stephanie K. Brandaleone None N/A N/A Richard A. Brown None N/A N/A Thomas Casey None N/A N/A Warren Chiang Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 1 $77M Other Accounts 10 $1.6B Joseph M. Corrado None N/A N/A Catherine P. Crain 1 None N/A N/A Kevin Cronk 2 None N/A N/A David Daglio Other Accounts 3 $675.4M Thomas J. Durante None N/A N/A Dale Dutile Other Accounts 3 $675.4M Sean P. Fitzgibbon 1 Other Accounts 3 $45.7M Ronald Gala Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 1 $77M Other Accounts 10 $1.6B James Harries None N/A N/A Steven W. Harvey None N/A N/A Robert Hay None N/A N/A David Horsfall None N/A N/A Jeff Jacobe 1 None N/A N/A Creighton Kang Other Accounts 3 $675.4M Alexander Kozhemiakin None N/A N/A David Leduc 3 None N/A N/A Gentry Lee 1 None N/A N/A Jay Malikowski Other 3 $45.4M Paul Markham Other Accounts 2 $413.2M Jeffrey D. McGrew 1 Other Accounts 3 $45.7M Javier Murcio None N/A N/A Brendan Murphy 3 None N/A N/A Jocelin A. Reed Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 1 $77M Other Accounts 10 $1.6B Nancy Rogers Other Accounts 12 $7.1B Christopher B. Sarofim 1 None N/A N/A Fayez S. Sarofim 1 None N/A N/A Charles E. Sheedy 1 None N/A N/A Christine L. Todd None N/A N/A P. Hans Von Der Luft Other Accounts 3 $218.7M Todd Wakefield Other Accounts 3 $218.7M B. Randall Watts 3 Other Accounts 3 $217.2M Karen Q. Wong None N/A N/A Zandra Zelaya 4 Other Pooled Investment Vehicles 4 $259M Other Accounts 1 $1.2B Robert C. Zeuthen Other Accounts 3 $217.2M 1 Since the portfolio manager is a primary portfolio manager for multiple funds, information is only provided as of October 31, 2011. 2 Mr. Cronk became a primary portfolio manager of the fund effective September 14, 2012. As a result, his information is as of July 31, 2012. 3 Since the portfolio manager is a primary portfolio manager for multiple funds, information is only provided as of December 31, 2011. 4 Ms. Zelaya will become a primary portfolio manager of the fund effective January 1, 2013. As a result, her information is as of July 31, 2012. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Chris Barris DHYF None C. Wesley Boggs DEIF None David R. Bowser D/SFIF None James Boyd DSCF None Stephanie K. Brandaleone D/TBCSCVF None Richard A. Brown DBSPSIF None Thomas Casey D/SITEBF None Warren Chiang DEIF None Joseph M. Corrado D/TBCSCVF $100,001-$500,000 Catherine P. Crain DCEF None DTMGF None Kevin Cronk * DHYF None David Daglio DSCF None Thomas J. Durante DBSPSIF $0-$10,000 Dale Dutile DSCF $100,001-$500,000 Sean P. Fitzgibbon D/TBCEMCEF $10,001-$50,000 D/TBCLCCF None DDSF $10,001-$50,000 Ronald Gala DEIF None James Harries DGEIF None Steven W. Harvey D/SITEBF None Robert Hay DGEIF None David Horsfall DOFIF None Jeff Jacobe DCEF None DTMGF None Creighton Kang DSCF None Alexander Kozhemiakin DEMDLCF None David Leduc D/SGFIF None D/SIFIF None DOFIF None DIBF $0-$10,000 Gentry Lee DCEF None DTMGF None Jay Malikowski D/TBCEMCEF None Paul Markham D/NIEF None Jeffrey D. McGrew D/TBCLCCF None DDSF None Javier Murcio DEMDLCF None Brendan Murphy D/SGFIF None D/SIFIF None DIBF $50,001-$100,000 Jocelin A. Reed DEIF None Nancy Rogers DBMIF None Christopher B. Sarofim DCEF None DTMGF None Fayez S. Sarofim DCEF Over $1,000,000 DTMGF Over $1,000,000 Charles E. Sheedy DCEF None DTMGF None Christine L. Todd D/SITEBF None P. Hans Von Der Luft D/TBCSCGF None Todd Wakefield D/TBCSCTSEF None D/TBCSMCGF None B. Randall Watts DMCGF None D/TBCSCGF None D/TBCSCTSEF None D/TBCSMCGF None Karen Q. Wong DBSPSIF None Zandra Zelaya ** DBMIF None Robert C. Zeuthen DMCGF None * Mr. Cronk became a primary portfolio manager of the fund effective September 14, 2012. As a result, his information is as of July 31, 2012. ** Ms. Zelaya will become a primary portfolio manager of the fund effective January 1, 2013. As a result, her information is as of July 31, 2012. Effective January 1, 2013: The following information supplements the information contained in the section of the funds' Statement of Additional Information entitled "Management Arrangements – Portfolio Managers and Portfolio Manager Compensation": Alcentra . Alcentra NY, LLC's compensation arrangements include a fixed salary, discretionary cash bonus and a number of long term incentive plans that are structured to align an employee's interest with the firm's longer term goals. Portfolio managers are compensated in line with portfolio performance, rather than the growth of assets under management. Other factors that may be taken into consideration include asset selection and trade execution and management of portfolio risk.
